DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1, 9, 10 and 12 are objected to because of the following informalities:  
Claim 1, line 7 and 10-11, “the start location” should read “the user-defined start location”,
Claim 1, line 10 and 11, “the end location” should read “the user-defined end location”,
Claim 9, line 5, “performing (81) the” should read “performing the”,
Claim 10, lines 6-7, “location (48), with” should read “location, with”,
Claim 10, line 6, “the intermediate location” should read “the user-defined intermediate location”,
Claim 12, line 6, “determing” should read “determining”,
Claim 12, line 7 and 10-11, “the start location” should read “the user-defined start location”,
Claim 12, line 10 and 11, “the end location” should read “the user-defined end location”.  
Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):


The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“volume defining unit” in claims 12 and 14
“determining unit” in claims 12 and 13
“monitoring unit” in claim 12.

For the purpose of examination the “volume defining unit” will be interpreted as a processor (see page 28, lines 18-30 and page 29, lines 19-23 of the specification), the “determining unit” will be interpreted as a processor (see page 28, lines 18-30 and page 29, lines 19-23 of the specification), and the “monitoring unit” will be interpreted as a processor (see page 28, lines 18-30 and page 29, lines 19-23 of the specification).
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 11 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four 

Claims 1-15 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The independent claim(s) 1, 8, 11, 12 and 15 recite(s) obtaining user-defined start location for the ultrasound probe using the ultrasound probe tracker, by determining a location at which the user positioned the ultrasound probe, to mark the start location, as the start location; obtaining user-defined end location for the ultrasound probe using the ultrasound probe tracker, by determining a location at which the user positioned the ultrasound probe, to mark the end location, as the end location; determining guidance instructions for specifying a movement of the ultrasound probe from the user-defined start location to the user-defined end location. 
The limitation of obtaining a user-defined start and end location for the ultrasound probe using the ultrasound probe tracker, by determining a location at which the user positioned the ultrasound probe, to mark the start/end location, as the start/end locations, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. The claim does not recite any element that precludes the step from practically being performed in the mind. For example, “obtaining” in the context of this claim encompasses the user using their eyes as a tracker to locate the position of the ultrasound probe and their mind to mark the location at which their eyes located the ultrasound probe.
The limitation of determining guidance instructions for specifying a movement of the ultrasound probe, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. The claim does not recite any element that precludes 
The dependent claims 2-7, 9-10 and 13-14 do not rectify the rejection under 35 USC 101 because they only further define abstract steps or instructions, which do not affect the abstract idea. 
If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind, then it falls within the “Mental process” grouping of abstract ideas. Accordingly, the claims recites an abstract idea.
This judicial exception is not integrated into a practical application. The claims do not recite any additional elements that could not be performed using one’s mind and make this a practical application. The tracker as previously discussed can be a human’s eyes that watch the probe as it is placed and moved about a patient’s body. Additionally, the volume defining and monitoring units of claim 12 can also be performed using one’s mind, as a human has the ability to define a volume of space (for example by defining the borders of an object a volume is being defined) and a human is able to watch as the ultrasound probe is moved over a patient, therefore monitoring. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claims are directed to an abstract idea. 
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a tracker, volume 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1, recites the limitation “a movement” in line 16, which is considered indefinite. It is unclear to the examiner whether this movement is the same movement recited in claim 1, line 12. Further clarification is requested.
Claim 3, recites the limitation “a movement” in line 1, which is considered indefinite. It is unclear to the examiner whether this movement is the same movement recited in claim 1, line 12 and 16. Further clarification is requested.
Claim 4, recites the limitation “an ultrasound imaging process’ in line 5, which is considered indefinite. It is unclear to the examiner whether this is the same ultrasound imaging process as that recited in claims 1-3. For the purpose of examination it is interpreted that they are the same ultrasound imaging process. 

Claim 7, recites the limitation “a movement” in line 1, which is considered indefinite. It is unclear to the examiner whether this movement is the same movement recited in claim 1, line 12 and 16. Further clarification is requested.
Claim 8, recites the limitation “an ultrasound imaging system according to claim 1” which is considered indefinite. It is unclear to the examiner whether this is a new method and a new ultrasound imaging system and what parts of claim 1 are considered to be a part of the system. If the applicant is attempting to write claim 8 using short hand it is recommended that the applicant write out the entire independent claim to reduce confusion when interpreting the claim, otherwise it is recommended to write the claim in proper dependent form, similar to the other dependent claims.
Claim 8, recites the limitation “an ultrasound imaging process’ in line 4, which is considered indefinite. It is unclear to the examiner whether this is the same ultrasound imaging process as that recited in claim 1. For the purpose of examination it is interpreted that they are the same ultrasound imaging process.
Claim 9, recites the limitation “the ultrasound imaging process” in lines 5-6, which is considered indefinite. It is unclear to the examiner whether this ultrasound imaging process is relating to the ultrasound imaging process recited in claim 1 or 8. Further clarification is requested.
Claim 9, recites the limitation “performing the ultrasound imaging process” in lines 5-6, which is considered indefinite. It is unclear to the examiner how the ultrasound imaging process 
Claim 10, recites the limitation “a movement” in line 5, which is considered indefinite. It is unclear to the examiner whether this is the same movement recited in claim 1 as claim 8 which claim 10 depends includes a movement of the ultrasound probe and is included within claim 8. 
Claim 11, recites the limitation “a computer code comprising code means for implementing the method of claim 1” which is considered indefinite. It is unclear to the examiner, which parts of claim 1 are meant to be implemented. If the applicant is attempting to write claim 11 using short hand it is recommended that the applicant write out the entire independent claim to reduce confusion when interpreting the claim, otherwise it is recommended to write the claim in proper dependent form, similar to the other dependent claims.
Claim 12, recites the limitation “a movement” in line 18, which is considered indefinite. . It is unclear to the examiner whether this movement is the same movement recited in claim 12, line 15. Further clarification is requested.
Claim 15, recites the limitation “an ultrasound probe guidance system according to claim 11” which is considered indefinite. Claim 11 relates to a computer program and method so it is unclear how an ultrasound probe guidance system according to the claim is possible. Additionally, it is unclear to the examiner which aspects of claim 11 are meant to be a part of claim 15. If the applicant is attempting to write claim 15 using short hand it is recommended that the applicant write out the entire independent claim to reduce confusion when interpreting the claim, otherwise it is recommended to write the claim in proper dependent form, similar to the other dependent claims.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 5-12 and 14-15 is/are rejected under 35 U.S.C. 102(a)(2) as being unpatentable by Whisler (US 20180271484).
Regarding claim 1, Whisler teaches a method of guiding a user of an ultrasound imaging system during an ultrasound imaging process of a volume (Abstract and the method outlined in figs. 4A-4B), wherein the ultrasound imaging system comprises a hand-held ultrasound probe ([0062], “the methods and systems described herein provide for a hand-held ultrasound probe”) and an ultrasound probe tracker (sensors 228 in fig. 2) adapted to obtain a location of the ultrasound probe ([0062], “position and speed sensors to allow for intelligent guidance of the ultrasound probe”), the method comprising: 
obtaining a user-defined start location for the ultrasound probe using the ultrasound probe tracker ([0040], “at 402…instructing a user to mark one or more fiducial markers on a subject to be imaged” where the fiducial markers are used to determine the locations [0042], [0044] and the first position is considered the start location), by determining a location at which the user has positioned the ultrasound probe, to mark the start location, as the ([0041], “at 404, method 400 includes determining the location of the fiducial marker(s) based on output from one or more position sensors of the ultrasound probe”); 
obtaining a user-defined end location for the ultrasound probe using the ultrasound probe tracker ([0040], “at 402…instructing a user to mark one or more fiducial markers on a subject to be imaged” where the fiducial markers are used to determine the locations [0042], [0044] and the second position is considered the end location), by determining a location at which the user has positioned the ultrasound probe, to mark the end locations, as the end location ([0041], “at 404, method 400 includes determining the location of the fiducial marker(s) based on output from one or more position sensors of the ultrasound probe”), a volume between the start location and the end location thereby defining the volume to be imaged ([0040], “the fiducial(s) may include the location(s) of relevant anatomy that may be used to orient and/or stitch together volume data”); 
determining guidance instructions for specifying a movement of the ultrasound probe from the user-defined start location to the user-defined end location ([0050], “instruct the operator to position the ultrasound probe at a second location” and [0045] provides some possible examples of the instructional guidance), with respect to the volume to be imaged ([0050], “the second location may be relative to the fiducial markers” meaning that it is within the volume being imaged); and 
during a subsequent ultrasound imaging process of the volume (fig. 4A, the method step starting at step 406 where the probe is starting to move throughout the desired number of locations), monitoring, using the ultrasound probe tracker, a movement of the ultrasound probe with respect to the volume to determine whether the user is adhering to the guidance instructions ([0068], “the controller may be configured to output instructions guiding an operator of the ultrasound probe to adjust one or more of a speed and position of the ultrasound probe” if it is determined that the position needs to be changed that means the ultrasound probe is not on the intended path meaning the system is tracking the movement of the ultrasound probe).
Regarding claim 5, Whisler teaches the method of claim 1, as set forth above. Whisler further teaches a step of determining a progress of the ultrasound imaging process based on the monitored movement of the ultrasound probe during the ultrasound imaging process, the user-defined start location and the user-defined end location, optionally wherein the method further comprises a step of displaying the progress of the ultrasound imaging process to a user ([0029], “information relating to parameters of the scan, such as the progress of the scan, may be sent to the display 110 via the display output 216” because the system tracks the position of the ultrasound probe it is understood that the progress is based on the current movement of the ultrasound probe and the first and second positions of the ultrasound probe).
Regarding claim 6, Whisler teaches the method of claim 1, as set forth above. Whisler further teaches the step of determining guidance instructions comprises determining a recommended path of movement of the ultrasound probe ([0053], “as the probe is moved by the operator, the depicted location of probe may change to reflect the updated location of the probe. Additional or alternative instructions may be displayed, such as text that guides the operator” the displayed instructions are seen as the recommended path of movement).
Regarding claim 7, Whisler teaches the method of claim 6, as set forth above. Whisler further teaches the step of monitoring a movement of the ultrasound probe during the ultrasound imaging process comprises:
([0026], “the output from the sensor 228 may be used to provide feedback to an operator of the probe”, [0025] describes the sensors as position sensors meaning the current location of the probe is being output); and determining whether the current location is on the recommended path of movement as to determine whether the user is adhering to the guidance instructions ([0026], “the operator may be instructed to adjust an angle, speed, and/or location of the probe during scanning” meaning that the system tracks the position of the probe during scanning to determining whether it is on the designated path)
Regarding claim 8, Whisler teaches an ultrasound imaging method (Abstract) comprising:
a method of guiding a user of an ultrasound imaging system according to claim 1 (as set forth above Whisler teaches the method of claim 1); and
an ultrasound imaging process comprising capturing ultrasound images as the ultrasound probe is moved from the user-defined start location to the user defined end location ([0034], “each transducer element is configured to transmit and receive ultrasound waves to acquire image data of the tissue being scanned” and [0040], “method 400 for generating imaged based on data acquired by a HUAD” meaning that the system captures ultrasound images throughout the method).
Regarding claim 9, Whisler teaches the method of claim 8, as set forth above. Whisler further teaches determining when the ultrasound probe is located at the user-defined start location and both the user-defined start and end locations have been obtained (fig. 4A and [0042] at step 406 the user is instructed to place the probe at the first location which occurs after the fiducial markers were marked in step 404 and the desired locations of the probe scanning were determined); and 
in response to determining that the ultrasound probe is at the user-defined start location and the user-defined start and end locations have been obtained, performing the ultrasound imaging process (at step 408 after the user moves the ultrasound probe to the first location the first sweep of the probe occurs therefore starting the ultrasound imaging process).
Regarding claim 10, Whisler teaches the method of claim 8, as set forth above. Whisler further teaches obtaining a user-defined intermediate location for the ultrasound probe using the ultrasound probe tracker ([0040], “at 402…instructing a user to mark one or more fiducial markers on a subject to be imaged” where the fiducial markers are used to determine the locations [0042], [0044]. When the system determines more than two locations the location between the outer two locations would be considered the intermediate location), 
wherein the step of determining guidance instructions comprises determining guidance instructions for specifying a movement of the ultrasound probe from the user-defined 5start location, through the intermediate location and to the user-defined end location, with respect to the volume to be imaged ([0055], “method 400 proceeds to 428 repeat the positioning instructions of the ultrasound probe and data acquisition” meaning that the probe would move from the second position to the third position or a subsequent position making the second position the intermediate position meaning that the guidance instructions pass through the intermediate position to the third or subsequent position which is not considered the end location).
Regarding claim 11, Whisler teaches a computer program comprising code means for implementing the method of claim 1 when said program is run on a computer ([0025], “memory 224 may store non-transitory instructions executable by a controller or processor, such as controller 226, to carry out one or more methods or routines as described herein below” and [0040] “method 400 may be executed by a computing device”).
Regarding claim 12, Whisler teaches an ultrasound probe guidance system for an ultrasound imaging system (Abstract) having a handheld ultrasound probe ([0062], “the methods and systems described herein provide for a hand-held ultrasound probe”) and an ultrasound probe tracker (sensors 228 in fig. 2) adapted to obtain a location of the ultrasound probe ([0025], “the position of the probe may be determined from the output of the position sensor(s)”), the ultrasound probe guidance system comprising: 
a volume defining unit (scanning processor 210) adapted to: 
obtain a user-defined start location for the ultrasound probe using the ultrasound probe tracker ([0040], “at 402…instructing a user to mark one or more fiducial markers on a subject to be imaged” where the fiducial markers are used to determine the locations [0042], [0044] and the first position is considered the start location), by determining a location at which the user has positioned the ultrasound probe, to mark the start location, as the start location ([0041], “at 404, method 400 includes determining the location of the fiducial marker(s) based on output from one or more position sensors of the ultrasound probe”); 
obtain a user-defined end location for the ultrasound probe using the ultrasound probe tracker ([0040], “at 402…instructing a user to mark one or more fiducial markers on a subject to be imaged” where the fiducial markers are used to determine the locations [0042], [0044] and the second position is considered the end location), by determining a location at which the user has positioned the ultrasound ([0041], “at 404, method 400 includes determining the location of the fiducial marker(s) based on output from one or more position sensors of the ultrasound probe”), a volume between the start location and the end location to thereby define a volume in which ultrasound imaging is to be performed ([0040], “the fiducial(s) may include the location(s) of relevant anatomy that may be used to orient and/or stitch together volume data”); 
a determining unit (scanning processor 210) adapted to determine guidance instructions for specifying a movement of the ultrasound probe from the user-defined start location to the user-defined end location ([0050], “instruct the operator to position the ultrasound probe at a second location” and [0045] provides some possible examples of the instructional guidance), with respect to the volume in which ultrasound imaging is to be performed ([0050], “the second location may be relative to the fiducial markers” meaning that it is within the volume being imaged); and 
a monitoring unit (scanning processor 210) adapted to, during a subsequent ultrasound imaging process (fig. 4A, the method step starting at step 406 where the probe is starting to move throughout the desired number of locations), monitor, using the ultrasound probe tracker, a movement of the ultrasound probe with respect to the volume to determine whether the user is adhering to the guidance instructions ([0068], “the controller may be configured to output instructions guiding an operator of the ultrasound probe to adjust one or more of a speed and position of the ultrasound probe” if it is determined that the position needs to be changed that means the ultrasound probe is not on the intended path meaning the system is tracking the movement of the ultrasound probe).
Regarding claim 14, Whisler teaches the ultrasound probe guidance system of claim 12, as set forth above. Whisler further teaches the volume defining unit (scanning processor 210) is further adapted to obtain a user-defined intermediate location for the ultrasound probe using the ultrasound probe tracker ([0040], “at 402…instructing a user to mark one or more fiducial markers on a subject to be imaged” where the fiducial markers are used to determine the locations [0042], [0044]. When the system determines more than two locations the location between the outer two locations would be considered the intermediate location); and 
the determining unit (scanning processor 210) is adapted to determine guidance instructions by determining guidance instructions for specifying a movement of the ultrasound probe from the user-defined start location, through the intermediate location and to the user-defined end location, with respect to the volume to be imaged ([0055], “method 400 proceeds to 428 repeat the positioning instructions of the ultrasound probe and data acquisition” meaning that the probe would move from the second position to the third position or a subsequent position making the second position the intermediate position meaning that the guidance instructions pass through the intermediate position to the third or subsequent position which is not considered the end location).
Regarding claim 15, Whisler teaches an ultrasound imaging system comprising:
an ultrasound probe (probe 101 in fig. 1);
an ultrasound probe tracker (sensors 228 in fig. 2);
an ultrasound probe guidance system according to claim 11 (as set forth above Whisler teaches the computer program of claim 11 and the ultrasound probe guidance system of claim 12). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Whisler in view of Eggers et al. (US 20150366535, hereinafter Eggers, as cited in the applicant’s 05/19/2020 IDS).
Regarding claim 2, Whisler teaches the method of claim 1, as set forth above. Whisler does not specifically teach determining a maximum allowable duration of the ultrasound imaging process; determining a distance of a path for the ultrasound probe between the user-defined start location and the user-defined end location; and determining a minimum speed of movement for the ultrasound probe during the ultrasound imaging process based on the maximum allowable duration and the distance.
However, 
([0083], “the controller is configured to assign a dwell time to each image in a recorded scan sequence” the number of images taken multiplied by the dwell time is the maximum allowable time given for the procedure);
determining a distance of a path for the ultrasound probe between the start location and the end location ([0077] “ the controller is configured to measure a scan-to-scan spacing between the first scan sequence and a second scan sequence” where the first scan sequence is the start location and the second scan sequence is the end location); and
determining a minimum speed of movement for the ultrasound probe during the ultrasound imaging process based on the maximum allowable duration and the distance ([0179], “acceptable limits of translation speed and rate of change” the determined time of the procedure and distance between the scans are used to determine the acceptable limit of translation speed meaning that any speed that differs from the acceptable limit would not be considered a complete scan and would have to be performed again).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method disclosed by Whisler to have determined a maximum allowable duration and distance of a path for the ultrasound imaging process and use the determined values to determine a minimum speed of movement of the ultrasound probe. The motivation to make this modification is in order to avoid fatigue and maximize the efficient use of the clinician’s time, as recognized by Eggers ([0230]). 
Regarding claim 13, Whisler teaches the ultrasound probe guidance system of claim 12, as set forth above. Whisler does not specifically teach determine a maximum allowable duration of the ultrasound imaging process; determine a distance of a path between the user-defined start 
However, 
Eggers in the same field of endeavor teaches determine a maximum allowable duration of the ultrasound imaging process ([0083], “the controller is configured to assign a dwell time to each image in a recorded scan sequence” the number of images taken multiplied by the dwell time is the maximum allowable time given for the procedure);
determine a distance of a path between the start location and the end location ([0077] “ the controller is configured to measure a scan-to-scan spacing between the first scan sequence and a second scan sequence” where the first scan sequence is the start location and the second scan sequence is the end location); and
determine a minimum speed of movement for the ultrasound probe during the ultrasound imaging process based on the maximum allowable duration and the distance ([0179], “acceptable limits of translation speed and rate of change” the determined time of the procedure and distance between the scans are used to determine the acceptable limit of translation speed meaning that any speed that differs from the acceptable limit would not be considered a complete scan and would have to be performed again).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method disclosed by Whisler to have determined a maximum allowable duration and distance of a path for the ultrasound imaging process and use the determined values to determine a minimum speed of movement of the ([0230]). 
Claims 3 and 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Whisler in view of Egger as applied to claim 2 above, and further in view of Toji (US 20170112471).
Regarding claim 3, Whisler in view of Eggers teaches the method of claim 2, as set forth above. Whisler in view of Eggers does not specifically teach the step of monitoring a movement of the ultrasound probe during the ultrasound imaging process comprises: determining a current location of the ultrasound probe relative to one or more of the user-defined start location and the user-defined end location; determining a current time elapsed during the ultrasound imaging process; determining the average speed of movement during the ultrasound imaging process based on the current location of the ultrasound probe and the current time elapsed; and determining whether the average speed of movement is greater than or equal to the minimum speed of movement to determine whether the user is adhering to the guidance instructions.
However, 
Toji in the same field of endeavor teaches the step of monitoring a movement of the ultrasound probe during the ultrasound imaging process (Abstract) comprises: 
determining a current location of the ultrasound probe relative to one or more of the start location and the end location ([0071] describes determining a distance d between two coordinates, where the first coordinate is seen as the start location and the current coordinate of the ultrasound probe is seen as the current location); 
([0071] describes determining a change in time between the time at the second coordinate and the first coordinate); 
determining the average speed of movement during the ultrasound imaging process based on the current location of the ultrasound probe and the current time elapsed ([0071] describes dividing the distance d by the change in time to determine the speed v of movement of the probe); and 
determining whether the average speed of movement is greater than or equal to the minimum speed of movement to determine whether the user is adhering to the guidance instructions ([0055], “selection unit 17 determines whether the moving speed of the ultrasound probe 2 is greater than a predetermined threshold value”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method disclosed by Whisler in view of Eggers to have determined the average speed of movement during the ultrasound imaging process based on the current location of the ultrasound probe and the current time elapsed and comparing the speed to the determined minimum speed of movement. The motivation to apply the known technique of determining the average speed of movement during the ultrasound imaging process based on the current location of the ultrasound probe and the current time elapsed and comparing the speed to the determined minimum speed of movement of Toji to the method of Whisler in view of Eggers would be to allow for the predictable results of determining whether the ultrasound probe is adhering to the guidance instructions provided to the user.
Regarding claim 4, Whisler in view of Eggers and Toji teaches the method of claim 3, as set forth above. Eggers further teaches the maximum allowable duration is based on one or more of: 
a user-defined maximum duration; 
a subject-defined maximum duration; 
a maximum duration time of an ultrasound imaging process by the ultrasound imaging system; and 
a frame rate of the ultrasound imaging system and a number of ultrasound images that can be stored by the ultrasound imaging system ([0083], “the controller is configured to assign a dwell time to each image in a recorded scan sequence” the number of images taken multiplied by the dwell time is the maximum allowable time given for the procedure. This is considered to read on the maximum allowable duration being based on a maximum duration time of an ultrasound imaging process by the ultrasound imaging system).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method disclosed by Whisler in view of Eggers and Toji to determine a maximum allowable duration. The motivation to make this modification is in order to avoid fatigue and maximize the efficient use of the clinician’s time, as recognized by Eggers ([0230]). 





Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Rothberg (US 20190059851) teaches providing a guide path to a user between a start and end point (see fig. 1),
Rothberg et al. (US 20170360403) teaches providing a guide path to a user between an initial position and a target position (see fig. 2).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW BEGEMAN whose telephone number is (571)272-4744.  The examiner can normally be reached on Monday-Thursday 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Raymond can be reached on (571) 270-1790.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to 






/ANDREW W BEGEMAN/Examiner, Art Unit 3793                                                                                                                                                                                                        
/JOANNE M HOFFMAN/Acting SPE, Art Unit 3793